108 F.3d 1382
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Warren E. NELSON, Appellant,v.Kenneth D. BUTLER, individually and as an attorney member,currently of Clure, Eaton, Butler District Law office andformerly of Van Evera, Clure, Butler & Michelson, P.A. lawfirms respectively;  David R. Michelson, individually and asan attorney member, currently of Clure, Eaton, Butler LawOffice and formerly of Van Evera, Clure, Butler & Michelson,P.A., law firms respectively, appellees.
No. 96-2089.
United States Court of Appeals, Eighth Circuit.
Submitted March 7, 1997.Filed March 24, 1997.

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
PER CURIAM.


1
Warren E. Nelson appeals from the district court's1 order granting summary judgment to defendants on his 42 U.S.C. § 1983 claim.  Having carefully reviewed the record and the briefs, we conclude summary judgment was proper and the district court did not abuse its discretion in granting defendants a permanent injunction.  An extended opinion would therefore lack precedential value.  See 8th Cir.  R. 47B. We also conclude that the district court did not abuse its discretion by conducting a hearing on defendants' summary judgment motion prior to the deadline for completion of discovery, and granting summary judgment several months later.  See Cook v. Kartridg Pak Co., 840 F.2d 602, 604 (8th Cir.1988) (standard of review);  cf.  Bright v. Standard Register Co., 66 F.3d 171, 172 (8th Cir.1995) (per curiam).  Finally, we deny Nelson's request for oral argument.


2
Accordingly, we affirm the judgment of the district court.



1
 The Honorable Michael James Davis, United States District Judge for the District of Minnesota, adopting the report and recommendation of the Honorable Raymond L. Erickson, United States Magistrate Judge for the District of Minnesota